651 S.E.2d 883 (2007)
STATE of North Carolina
v.
DESPERADOS, INC. and Cynthia L. Perez.
No. 629A06.
Supreme Court of North Carolina.
November 9, 2007.
Roy Cooper, Attorney General, by John G. Barnwell, Assistant Attorney General, for the State-appellant.
Jeffrey S. Miller, Jacksonville, for defendant-appellees.
PER CURIAM.
The constitutional issue addressed in the Court of Appeals' majority opinion was not raised and preserved in the trial court and, therefore, was not properly before the Court of Appeals. N.C. R.App. P. 10(b)(1). Accordingly, the decision of the Court of Appeals as to the constitutional issue is reversed, and the case remanded to the Court of Appeals for determination of the remaining issues on their merits.
*884 REVERSED IN PART AND REMANDED.
Justice HUDSON did not participate in the consideration or decision of this case.